HITZ, Associate Justice.
I concur in the conclusion of the court, except in so far as it may be taken, if at all, to authorize a retroactive modification of the award requiring the injured man to refund, or in any manner make allowance for. moneys paid to him before such modification is fixed by the deputy commissioner. If any mistake was made in the matter, it was not his mistake; but it was his activity and diligence in seeking further advice that revealed the possibility o£ improving bis condition, to the benefit of all persons concerned, and he should not in any wise be penalized therefor.
When improvement came to him, he disclosed it to his employer submitted to medical examination by its physician and applied for Ills previous job whereas he might have sought employment elsewhere, or done no work at all. For such straightforward conduct, he should not now be punished retroactively because it has been decided that the inadvertence of a physician or the error of a deputy commissioner may have inured to his financial benefit until his own activity threw a new light upon the situation resulting in a reduction of his allowance. I am, therefore, of opinion that he is entitled to the treatment of the “most favored nation” under the statutory provisions and practice controlling the matter.